[Cite as State ex rel. Shannon v. Logan, 2018-Ohio-2453.]


                                   IN THE COURT OF APPEALS

                               ELEVENTH APPELLATE DISTRICT

                                    TRUMBULL COUNTY, OHIO


STATE OF OHIO ex rel.                                       :   PER CURIAM OPINION
MARQUES J. SHANNON,
                                                            :
                 Relator,                                       CASE NO. 2018-T-0023
                                                            :
        - vs -
                                                            :
ANDREW D. LOGAN, JUDGE,
                                                            :
                 Respondent.
                                                            :


Original Action for Writ of Procedendo.

Judgment: Petition dismissed.


Marques J. Shannon, pro se, PID# A681-663, Lake Erie Correctional Institution, P.O.
Box 8000, 501 Thompson Road, Conneaut, OH 44030 (Relator).

Dennis Watkins, Trumbull County Prosecutor, and Ashleigh Musick, Assistant
Prosecutor, Administration Building, Fourth Floor, 160 High Street, N.W., Warren, OH
44481 (For Respondent).


PER CURIAM

        {¶1}     Pending before this court are relator, Marques J. Shannon’s, Motion for

Writ of Procedendo, and respondent, Honorable Judge Andrew D. Logan’s, Motion in

Opposition to Relator’s Motion for Writ of Procedendo. For the following reasons, we

dismiss Shannon’s Motion.

        {¶2}     On March 15, 2018, Shannon filed his Motion for Writ of Procedendo,

requesting a writ ordering Judge Logan to rule on a postconviction petition that had
been pending for over a year.

      {¶3}   Judge Logan filed his Motion in Opposition, which we construe as a

Motion to Dismiss, on April 24, 2018. Judge Logan asserts that he has ruled upon the

postconviction petition and related motions for appointment of counsel and “expert

assistance.” Attached to his Motion is a copy of an April 19, 2018 Judgment Entry ruling

on Shannon’s motions. He contends that this renders the request for procedendo moot,

warranting dismissal. Shannon has not responded to this Motion.

      {¶4}   “As a general proposition, a writ of procedendo will only be issued when

the trial judge in the underlying case has refused to proceed on a pending matter and

render a determination.” Perry v. McKay, 11th Dist. Trumbull No. 2009-T-0023, 2009-

Ohio-5767, ¶ 18, citing State ex rel. Agosto v. Cuyahoga Cty. Ct. of Common

Pleas, 119 Ohio St. 3d 366, 2008-Ohio-4607, ¶ 8. After a trial judge has rendered the

decision sought by the relator, the general substance of the procedendo claim is

deemed moot. Davis v. Burt, 11th Dist. Geauga No. 2011-G-3009, 2011-Ohio-5340, ¶

4.

      {¶5}   While it is typical for a respondent, when moving to dismiss on the basis

that judgment has already been rendered, to attach a certified copy of the judgment to

the motion, this court has held that “a finding of mootness can be made in an original

action when the relator does not contest the respondent’s contention.” State ex rel.

Verbanik v. Bernard, 11th Dist. Trumbull No. 2006-T-0080, 2007-Ohio-1786, ¶ 8; Davis

at ¶ 6. While the copy of the Judgment Entry attached to Judge Logan’s Motion in

Opposition was not certified, Shannon has failed to respond or contest the contention

that Judge Logan ruled on the motions at issue. Since respondent has performed the




                                           2
judicial act that relator sought to compel, the petition is moot.

       {¶6}   For the foregoing reasons, Judge Logan’s Motion in Opposition, construed

as a Motion to Dismiss, is granted and Shannon’s Motion for Writ of Procedendo is

dismissed.


THOMAS R. WRIGHT, P.J., DIANE V. GRENDELL, J., COLLEEN MARY O’TOOLE, J.,
concur.




                                              3